        Case 4:02-cr-00052-DLC Document 373 Filed 09/21/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                       Cause No. CR 02-52-GF-DLC
                                                          CV 20-83-GF-DLC
             Plaintiff/Respondent,

       vs.                                     ORDER DISMISSING § 2255
                                                MOTION AND DENYING
VICTOR FOURSTAR, JR.,                             CERTIFICATE OF
                                                  APPEALABILITY
             Defendant/Movant.


      On September 21, 2020, the Court received from Defendant Fourstar a

motion to vacate, set aside, or correct the sentence under 28 U.S.C. § 2255 (Doc.

324). He challenges the fifth revocation of his supervised release on July 21, 2020,

arguing that he received ineffective assistance of counsel. See Mot. § 2255 (Doc.

372) at 3 ¶ 5(A). An appeal of the revocation is pending. See United States v.

Fourstar, No. 20-30157 (9th Cir. filed July 27, 2020).

      As Fourstar knows, see Order (Doc. 325), a § 2255 motion is the equivalent

of a petition for writ of habeas corpus. See, e.g., United States v. Hayman, 342

U.S. 205, 210–19 (1952). “Habeas review is an extraordinary remedy and will not

be allowed to do service for an appeal.” Bousley v. United States, 523 U.S. 614,

621 (1998) (quoting Reed v. Farley, 512 U.S. 339, 354 (1994), and Sunal v. Large,

332 U.S. 174, 178 (1947)). District courts do not consider § 2255 motions before

                                         1
        Case 4:02-cr-00052-DLC Document 373 Filed 09/21/20 Page 2 of 2



the challenged judgment is final, see, e.g., Feldman v. Henman, 815 F.2d 1318,

1320 (9th Cir. 1987) (as amended); United States v. Deeb, 944 F.2d 545, 548 (9th

Cir. 1991); Rule 5, Rules Governing § 2255 Proceedings for the United States

District Courts, advisory committee’s note (quoting Womack v. United States, 395

F.2d 630, 631 (D.C. Cir. 1968)), including a ruling on any petition for writ of

certiorari to the United States Supreme Court, see Griffith v. Kentucky, 479 U.S.

314, 321 n.6 (1987).

      This law is well-settled. A certificate of appealability is not warranted. See

Gonzalez v. Thaler, 565 U.S. 134, 140–41 (2012) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

      Accordingly, IT IS ORDERED:

      1. Fourstar’s motion under 28 U.S.C. § 2255 (Doc. 372) is DISMISSED.

      2. A certificate of appealability is DENIED. The Clerk of Court shall

immediately process the appeal if Fourstar files a Notice of Appeal.

      3. The Clerk of Court shall close the civil file by entering a judgment of

dismissal.

      DATED this 21st day of September, 2020.




                                          2
